Title: To Thomas Jefferson from Lydia Leslie, 10 January 1804
From: Leslie, Lydia
To: Jefferson, Thomas


               
                  Sir 
                  Philadelphia January 10th 1804
               
               The friendship you have always had the goodness to express for my late husband Robert Leslie, who about two weeks since closed a life long embittered by sickness and misfortune, has induced me to take the liberty of entreating your assistance in the present distressing situation of my affairs.
               At the suit of a creditor in England for debts incurred by the partnership of Leslie and Price, an execution has been laid upon every thing we possess, and I expect the whole will shortly be advertised for sale by the Sheriff. It is needless to describe the misery of being left without any means of supporting a large family. I would gladly attempt keeping a boarding-house, but that will be out of my power if I am deprived of my furniture.
               
               If Sir you can accomodate me with a little money for that purpose, the precise sum I leave entirely to yourself, the gratitude of the widow and children of a man whom you once honoured with your friendship, and who always regarded you with the respect and admiration your virtues so truly deserve, will be as lasting as it is unbounded. Be assured Sir that nothing but the greatest necessity could prevail on me to take the liberty of applying to you.
               I will no longer Sir encroach upon your time, at present, but if your more important avocations will permit, a speedy reply will be esteemed a particular favour by 
               Sir Yours with respect.
               
                  Lydia Leslie.
               
               
                  P.S. You will please to direct to the north-west corner of Fifth and Arch Streets No 177.
               
            